Case 9:19-mj-08472-BER Document 10 Entered on FLSD Docket 11/20/2019 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       Case No: 19-8472-BER


  UNITED STATES OF AMERICA,

     v.

  WILLIAM FOSTER,

                    Defendant.



                                 PRETRIAL DETENTION ORDER

          On November 19, 2019, the Court conducted a pretrial detention hearing pursuant to

  18 U.S.C. § 3142, commonly known as the Bail Reform Act of 1984. For the reasons stated on the

  record at the hearing, and as discussed in this Order, the Court hereby orders Defendant WILLIAM

  FOSTER detained prior to trial. Having considered the statutory factors, see 18 U.S.C. § 3142(g),

  The Court finds that no condition or combination of conditions will reasonably assure the safety of

  the community.

          The United States seeks detention on the bases of risk of non-appearance and danger to the

  community. The Government must establish by preponderance of the evidence that no condition or

  combination of conditions will reasonably assure the defendant’s appearance as required.

  United States v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985). The Government must establish by

  clear and convincing evidence that no condition or combination of conditions will reasonably assure

  the safety of any individual or the safety of the community. 18 U.S.C. § 3142(f)(2). “Clear and

  convincing evidence” is evidence that “place[s] in the ultimate factfinder an abiding conviction that

  the truth of its factual contentions are ‘highly probable’.” Colorado v. New Mexico, 467 U.S. 310,


                                                   1
Case 9:19-mj-08472-BER Document 10 Entered on FLSD Docket 11/20/2019 Page 2 of 5



  316 (1984); Int'l Seaway Trading Corp. v. Walgreens Corp., 599 F. Supp. 2d 1307, 1313 (S.D. Fla.)

  (J. Ryskamp), aff'd in part, vacated in part, 589 F.3d 1233 (Fed. Cir. 2009) (citations omitted);

  Powell v. Home Depot U.S.A., 2009 WL 1515073 at *8 (S.D. Fla. 6/1/2009)(J. Hurley).

         The evidence adduced at the pretrial detention hearing consisted of the information contained

  in the Pretrial Services Report (including the Defendant’s criminal history), the criminal complaint

  (DE 1), a victim letter filed under seal, and the testimony of FBI Special Agent Kelly Cavey, and

  proffers by counsel for the Government and for the Defendant. The Court considers all of this

  evidence in making its findings.

         Title 18, United States Code, Sections 3142(g) requires the Court to consider the nature and

  circumstances of the offense, the weight of the evidence against Defendant, the history and

  characteristics of the Defendant, and the nature and seriousness of any danger to a person or to the

  community caused by the Defendant’s release. In accordance with 18 U.S.C. § 3142(i)(1), the

  Court hereby makes the following written findings of fact and statement of reasons for the

  detention:

               a)   The nature and circumstances of the offense charged.

         Defendant is charged by Criminal Complaint with three offenses; (1) sex trafficking through

  force, threats of force, fraud, or coercion, in violation of 18 U.S.C. § 1591, (2) conspiracy to sex

  traffic through force, threats of force, fraud, or coercion, in violation of 18 U.S.C. § 1594, and (3)

  transportation with intent to engage in prostitution, in violation of 18 U.S.C. §2421. If convicted of

  the charges, he faces up to life imprisonment with a 15 year mandatory minimum.        The nature of

  these offenses is that they cause direct physical and emotional harm to persons. As such, this factor

  creates a strong inference that the Defendant presents a danger to other individuals as well as to the

  community at large.


                                                    2
Case 9:19-mj-08472-BER Document 10 Entered on FLSD Docket 11/20/2019 Page 3 of 5



            b)     The weight of the evidence against Defendant.

         The weight of the evidence against Defendant is strong. The Government has first-hand

  testimony from three victims who separately report that the Defendant recruited them (and other

  vulnerable women, including minors) into prostitution and that he transported women across state

  lines for the purpose of prostitution. These eye-witness accounts are corroborated, in part, by

  documentary evidence. None of the victims testified at the detention hearing. The defense raised

  legitimate questions concerning the credibility of some of their statements to the FBI. Without the

  benefit of observing the witnesses in person, the Court cannot evaluate their personal credibility.

  Nevertheless, there is sufficient indicia of credibility in the record to satisfy the Court that the

  charges are firmly based in fact. Whether there is proof beyond a reasonable doubt will be decided

  elsewhere. As relevant here, there is sufficient evidence to motivate a defendant to consider not

  appearing in court to face the charges. There is also compelling evidence that, at a minimum, over a

  lengthy period of time the Defendant has recruited minors and other vulnerable women into

  prostitution. This evidence creates an inference that the Defendant poses a continuing danger to the

  community.

            c)     Defendant's history, characteristics, and criminal history.

         The Court takes judicial notice of the Pretrial Services Report, which reflects Defendant's

  criminal history. The Defendant has a lengthy criminal history going back to 1994, when he was 23

  years old. The Government proffered that he was investigated and charged in 1998 in New Jersey

  for soliciting minors to engage in prostitution. Those charges were dropped, so the Court will not

  consider them. The Defendant has a 2003 conviction for battery. He also has multiple convictions

  for driving without a proper driver’s license. Most recently, he was charged on July 3, 2019, with

  driving with a suspended license and speeding. Those charges are pending. The Defendant’s non-


                                                    3
Case 9:19-mj-08472-BER Document 10 Entered on FLSD Docket 11/20/2019 Page 4 of 5



  compliance with drivers license requirements suggests he would not follow this Court’s instructions

  to appear as required or to refrain from other dangerous activities.

            d)      The nature and seriousness of the danger to any person or the community that

                    would be posed by Defendant's release

         There was persuasive evidence that since 2004, on multiple occasions, the Defendant

  continued to engage in prostitution and other sex crimes while on either pretrial release or probation.

  Only a few months ago, Victim 3 was recruited by the Defendant while his current suspended

  license case was pending. The sealed victim letter provides a first-hand account that the Defendant,

  directly and through others, continued to engage in criminal conduct while in jail and while on

  supervision. This past pattern of committing crimes while on release creates a strong inference that

  the Defendant would continue to engage in criminal conduct if released.

         Based on the evidence presented at the detention hearing, there is probable cause to believe

  the Defendant committed a violation of 18 U.S.C. § 1591. There is also probable cause to believe

  that he committed a felony involving a minor victim. Therefore, there is a rebuttable presumption

  that no condition or combination of conditions will reasonably assure the Defendant’s appearance or

  the safety of the community. 18 U.S.C. § 3142(e)(3)(A). The presumption is evidence to be

  considered with all the other evidence in the record, but it does not affect the ultimate burden of

  proof, which remains on the Government. United States v. Quartermaine, 913 F.2d 910, 916 (11th

  Cir. 1990). After considering all the statutory factors, the Court finds that the Defendant has failed

  to rebut the presumption that no condition or combination of conditions would reasonably assure the

  safety of the community.

          The Court finds that the Defendant has rebutted the presumption that no condition or

  combination of conditions would reasonably assure his appearance as required. The Court finds that


                                                     4
Case 9:19-mj-08472-BER Document 10 Entered on FLSD Docket 11/20/2019 Page 5 of 5



  conditions such as home confinement with electronic monitoring, a co-signor on the bond and/or a

  corporate surety bond, plus the other Jimmy Ryce Act conditions under 18 U.S.C. 3142(c) would be

  sufficient to reasonably assure his appearance.

         In sum, the Court finds that the Government has not proven by a preponderance of the

  evidence that no condition or combination of conditions will reasonably assure the Defendant’s

  appearance as required. The Court further finds that the Government has proven by clear and

  convincing evidence that no condition or combination of conditions will reasonably assure the safety

  of the community. Accordingly, the Court ORDERS that Defendant be DETAINED.

         The Defendant is hereby committed to the custody of the Attorney General for confinement

  in a corrections facility separate, to the extent practicable, from persons awaiting or serving

  sentences or being held in custody pending appeal. Defendant must be afforded reasonable

  opportunity to confer privately with counsel. On order of a United States court or on request of a

  Government attorney, the person in charge of the corrections facility where Defendant is confined

  must deliver Defendant to the U.S. Marshal for the purpose of a court appearance.

     DONE AND ORDERED in Chambers at West Palm Florida this 20th day of November, 2019.




                                                          BRUCE E. REINHART
                                                          U.S. MAGISTRATE JUDGE




                                                    5
